Exhibit 10.1

TIBCO SOFTWARE INC.

2008 EQUITY INCENTIVE PLAN

(March 2, 2011 Restatement)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

SECTION 1 BACKGROUND AND PURPOSE

     1      1.1    Background and Effective Date      1      1.2    Purpose of
the Plan      1   

SECTION 2 DEFINITIONS

     1      2.1    “1934 Act”      1      2.2    “Affiliate”      1      2.3   
“Award”      1      2.4    “Award Agreement”      2      2.5    “Board”      2
     2.6    “Cause”      2      2.7    “Change of Control”      2      2.8   
“Code”      2      2.9    “Committee”      2      2.10    “Company”      2     
2.11    “Consultant”      2      2.12    “Covered Employee”      2      2.13   
“Director”      2      2.14    “Disability”      3      2.15    “Employee”     
3      2.16    “Exchange Program”      3      2.17    “Exercise Price”      3   
  2.18    “Fair Market Value”      3      2.19    “First Option”      3     
2.20    “Fiscal Year”      3      2.21    “Grant Date”      3      2.22   
“Incentive Stock Option”      3      2.23    “Inside Director”      3      2.24
   “Non-Employee Director”      3      2.25    “Nonqualified Stock Option”     
3      2.26    “Option”      3      2.27    “Other Cash-Based Award”      4     
2.28    “Other Stock-Based Award”      4      2.29    “Participant”      4     
2.30    “Performance Goals”      4      2.31    “Performance Period”      5     
2.32    “Period of Restriction”      5      2.33    “Plan”      5      2.34   
“Restricted Stock”      5      2.35    “Restricted Stock Unit” or “RSU”      5
     2.36    “Retirement”      5      2.37    “Rule 16b-3”      5      2.38   
“Section 16 Person”      5      2.39    “Shares”      5   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page     2.40    “Stock Appreciation Right” or “SAR”      5     
2.41    “Subsequent Option”      5      2.42    “Subsidiary”      6      2.43   
“Tax Obligations”      6      2.44    “Termination of Service”      6      2.45
   “TIBCO Prior Plans”      6   

SECTION 3 ADMINISTRATION

     6      3.1    The Committee      6      3.2    Authority of the Committee
     6      3.3    Delegation by the Committee      7      3.4    Decisions
Binding      7      3.5    Restrictions and Legends      7   

SECTION 4 SHARES SUBJECT TO THE PLAN

     7      4.1    Number of Shares      7      4.2    Full Value Awards      7
     4.3    Lapsed Awards      8      4.4    Adjustments in Awards and
Authorized Shares      8   

SECTION 5 STOCK OPTIONS

     8      5.1    Grant of Options      8      5.2    Award Agreement      8   
  5.3    Exercise Price      9      5.4    Expiration of Options      9      5.5
   Exercisability of Options      9      5.6    Payment      10      5.7   
Certain Additional Provisions for Incentive Stock Options      10   

SECTION 6 STOCK APPRECIATION RIGHTS

     10      6.1    Grant of SARs      10      6.2    SAR Agreement      11     
6.3    Expiration of SARs      11   

SECTION 7 RESTRICTED STOCK

     11      7.1    Grant of Restricted Stock      11      7.2    Restricted
Stock Agreement      11      7.3    Other Restrictions      11      7.4   
Voting Rights      12      7.5    Dividends and Other Distributions      12   

SECTION 8 RESTRICTED STOCK UNITS

     12      8.1    Grant of RSUs      12      8.2    RSU Agreement      12   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page      8.3    Section 162(m) Performance Objectives      13   

SECTION 9 OTHER STOCK-BASED OR CASH-BASED AWARDS

     13       9.1    Grant of Other Stock-Based or Cash-Based Awards      13   
   9.2    General Restrictions      13   

SECTION 10 GENERAL PROVISIONS

     13      10.1     Impact of Change of Control on Options, SARs, Restricted
Stock Awards, Restricted Stock Unit Awards and Other Stock-Based Awards      13
     10.2     Impact of Change of Control on Other Cash-Based Awards      14   
  10.3     Assumption of Options, SARs, Restricted Stock Awards, Restricted
Stock Unit Awards, and Other Stock-Based Awards Upon Change of Control      14
     10.4     Deferrals      15      10.5     No Effect on Employment or Service
     15      10.6     Cancellation and Rescission of Awards      15      10.7 
   Participation      16      10.8     Successors      16      10.9    
Beneficiary Designations      16      10.10    Limited Transferability of Awards
     16      10.11    No Rights as Stockholder      17   

SECTION 11 AMENDMENT, TERMINATION, AND DURATION

     17      11.1    Amendment, Suspension, or Termination      17      11.2   
Duration of the Plan      17   

SECTION 12 TAX WITHHOLDING

     17      12.1    Withholding Requirements      17      12.2    Withholding
Arrangements      17   

SECTION 13 LEGAL CONSTRUCTION

     18      13.1    Gender and Number      18      13.2    Severability      18
     13.3    Requirements of Law      18      13.4    Securities Law Compliance
     18      13.5    Code Section 409A      18      13.6    Governing Law     
18      13.7    Captions      18   

 

-iii-



--------------------------------------------------------------------------------

TIBCO SOFTWARE INC.

2008 EQUITY INCENTIVE PLAN

(March 2, 2011 Restatement)

SECTION 1

BACKGROUND AND PURPOSE

1.1 Background and Effective Date. The Plan permits the grant of Nonqualified
Stock Options, Incentive Stock Options, Stock Appreciation Rights, Restricted
Stock, and Restricted Stock Units. The Plan was originally effective as of
August 1, 2008, upon approval by an affirmative vote of the holders of a
majority of the Shares that were present in person or by proxy and entitled to
vote at the 2008 Annual Meeting of Stockholders of the Company. The Plan was
subsequently amended and restated effective as of February 26, 2010, upon
approval by an affirmative vote of the holders of a majority of the Shares that
were present in person or by proxy and entitled to vote at the 2010 Annual
Meeting of Stockholders of the Company. This amended and restated Plan is
effective as of March 2, 2011.

1.2 Purpose of the Plan. The Plan is intended to attract, motivate, and retain
(a) employees of the Company, its Subsidiaries and its Affiliates,
(b) consultants who provide services to the Company, its Subsidiaries and
Affiliates and (c) Non-Employee Directors. The Plan is also designed to permit
the payment of compensation that qualifies as performance-based compensation
under Section 162(m) of the Code. The Plan is intended to replace the TIBCO
Prior Plans.

SECTION 2

DEFINITIONS

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:

2.1 “1934 Act” means the Securities Exchange Act of 1934, as amended. Reference
to a specific section of the 1934 Act or regulation thereunder shall include
such section or regulation, any valid regulation promulgated under such section,
and any comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

2.2 “Affiliate” means any corporation or any other entity (including, but not
limited to, partnerships and joint ventures) controlling, controlled by, or
under common control with the Company.

2.3 “Award” means, individually or collectively, a grant of Options, SARs,
Restricted Stock, RSUs, Other Stock-Based Awards or Other Cash-Based Awards
pursuant to the Plan.



--------------------------------------------------------------------------------

2.4 “Award Agreement” means the written agreement, notice, or other instrument
or document setting forth the terms and conditions applicable to each Award
granted pursuant to the Plan.

2.5 “Board” means the Board of Directors of the Company.

2.6 “Cause” shall have the meaning set forth in the Participant’s employment or
other agreement with the Company or any Subsidiary provided that if the
Participant is not a party to any such employment or other agreement or such
employment or other agreement does not contain a definition of Cause, then Cause
shall have the meaning set forth in the applicable Award Agreement.

2.7 “Change of Control” means (i) a sale of all or substantially all of the
Company’s assets, (ii) any merger consolidation, or other business combination
transaction of the Company with or into another corporation, entity, or person,
other than a transaction in which the holders of at least a majority of the
shares of voting capital stock of the Company outstanding immediately prior to
such transaction continue to hold (either by such shares remaining outstanding
or by their being converted into shares of voting capital stock of the surviving
entity) a majority of the total voting power represented by the shares of voting
capital stock of the Company (or the surviving entity) outstanding immediately
after such transaction, (iii) the direct or indirect acquisition (including by
way of a tender or exchange offer) by any person, or persons acting as a group,
of beneficial ownership or a right to acquire beneficial ownership of shares
representing a majority of the voting power of the then outstanding shares of
capital stock of the Company, (iv) a contested election of Directors, as a
result of which or in connection with which the persons who were Directors
before such election or their nominees cease to constitute a majority of the
Board, or (v) a dissolution or liquidation of the Company.

2.8 “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto. Reference to a specific section of the Code or
regulation thereunder shall include such section or regulation, any valid
regulation promulgated under such section, and any comparable provision of any
successor legislation or regulation amending, supplementing or superseding such
section or regulation.

2.9 “Committee” means the Compensation Committee of the Board or a subcommittee
thereof or such other committee as may be designated by the Board to administer
the Plan.

2.10 “Company” means TIBCO Software Inc., a Delaware corporation, or any
successor thereto.

2.11 “Consultant” means any consultant, independent contractor, advisor, or
other person who provides services to the Company, its Subsidiaries or
Affiliates, but who is neither an Employee nor a Director.

2.12 “Covered Employee” has the meaning set forth in Section 162(m)(3) of the
Code.

2.13 “Director” means any individual who is a member of the Board of Directors
of the Company.

 

-2-



--------------------------------------------------------------------------------

2.14 “Disability” means a permanent disability in accordance with a policy or
policies established by the Company from time to time.

2.15 “Employee” means any employee of the Company or of a Subsidiary, whether
such employee is so employed at the time the Plan is adopted or becomes so
employed subsequent to the adoption of the Plan.

2.16 “Exchange Program” means a program established by the Committee under which
outstanding Awards are amended to provide for a lower Exercise Price or
surrendered or cancelled in exchange for (a) Awards with a lower Exercise Price,
(b) a different type of Award, (c) cash, or (d) a combination of (a), (b) and/or
(c). Notwithstanding the preceding, the term Exchange Program does not include
any (i) action described in Section 4.4, or (ii) transfer or other disposition
permitted under Section 10.10.

2.17 “Exercise Price” means the price at which a Share may be purchased by a
Participant pursuant to the exercise of an Option.

2.18 “Fair Market Value” means the closing per share selling price for Shares
for the date of grant on the principal securities exchange on which the Shares
are traded or, if there is no such sale on the relevant date, then on the last
previous day on which a sale was reported; if the Shares are not listed for
trading on a national securities exchange, the fair market value of Shares shall
be determined in good faith by the Committee. Notwithstanding the preceding, for
federal, state, and local income tax reporting purposes, fair market value shall
be determined by the Company in accordance with uniform and nondiscriminatory
standards adopted by it from time to time.

2.19 “First Option” shall have the meaning set forth in Section 5.8(ii).

2.20 “Fiscal Year” means the fiscal year of the Company.

2.21 “Grant Date” means, with respect to an Award, the date that the Award was
granted. The Grant Date of an Award shall not be earlier than the date the Award
is approved by the Committee.

2.22 “Incentive Stock Option” means an Option to purchase Shares that is
designated as an Incentive Stock Option and is intended to meet the requirements
of Section 422 of the Code.

2.23 “Inside Director” means a Director who is an Employee.

2.24 “Non-Employee Director” means a Director who is not an employee of the
Company, any Subsidiary or any Affiliate.

2.25 “Nonqualified Stock Option” means an option to purchase Shares that is not
intended to be an Incentive Stock Option.

2.26 “Option” means an Incentive Stock Option or a Nonqualified Stock Option.

 

-3-



--------------------------------------------------------------------------------

2.27 “Other Cash-Based Award” means a cash-based Award granted to a Participant
under Section 9.1 hereof, including cash awarded as a bonus or upon the
attainment of Performance Goals or otherwise as permitted under the Plan.

2.28 “Other Stock-Based Award” means an Award granted to a Participant pursuant
to Section 9.1 hereof, that may be denominated or payable in, valued in whole or
in part by reference to, or otherwise based on, or related to, Shares, each of
which maybe subject to the attainment of Performance Goals or a period of
continued employment or other terms and conditions as permitted under the Plan.

2.29 “Participant” means an Employee, Non-Employee Director, or Consultant who
has an outstanding Award.

2.30 “Performance Goals” means performance goals based on one or more of the
following criteria: (i) earnings including operating income, earnings before or
after taxes, earnings before or after interest, depreciation, amortization, or
extraordinary or special items or book value per share (which may exclude
nonrecurring items); (ii) pre-tax income or after-tax income; (iii) earnings per
common share (basic or diluted); (iv) operating profit; (v) revenue, revenue
growth or rate of revenue growth; (vi) return on assets(gross or net), return on
investment, return on capital, or return on equity; (vii) returns on sales or
revenues; (viii) operating expenses;(ix) stock price appreciation; (x) cash
flow, free cash flow, cash flow return on investment (discounted or otherwise),
net cash provided by operations, or cash flow in excess of cost of capital;
(xi) implementation or completion of critical projects or
processes;(xii) economic value created; (xiii) cumulative earnings per share
growth; (xiv) operating margin or profit margin; (xv) common stock price or
total stockholder return; (xvi) cost targets, reductions and savings,
productivity and efficiencies; (xvii) intellectual property (e.g., patents);
(xviii) product development; (xix) strategic business criteria, consisting of
one or more objectives based on meeting specified market penetration, geographic
business expansion, customer satisfaction, employee satisfaction, human
resources management, supervision of litigation, information technology, and
goals relating to acquisitions, divestitures, joint ventures and similar
transactions, and budget comparisons; (xx) personal professional objectives,
including any of the foregoing performance goals, the implementation of policies
and plans, the negotiation of transactions, the development of long term
business goals, formation of joint ventures, research or development
collaborations, and the completion of other corporate transactions; and(xix) any
combination of, or a specified increase in, any of the foregoing. Where
applicable, the Performance Goals may be expressed in terms of attaining a
specified level of the particular criteria or the attainment of a percentage
increase or decrease in the particular criteria, and may be applied to one or
more of the Company, a Subsidiary or a division or strategic business unit of
the Company, or may be applied to the performance of the Company relative to a
market index, a group of other companies or a combination thereof, all as
determined by the Committee. The Performance Goals may include a threshold level
of performance below which no payment will be made (or no vesting will occur),
levels of performance at which specified payments will be made (or specified
vesting will occur), and a maximum level of performance above which no
additional payment will be made (or at which full vesting will occur). Each of
the foregoing Performance Goals may be determined either in accordance with
generally accepted accounting principles (“GAAP”) or on a non-GAAP basis and
shall be subject to certification by the Committee; provided that, to the extent
an Award is intended to satisfy the

 

-4-



--------------------------------------------------------------------------------

performance-based compensation exception to the limits of Section 162(m) of the
Code and then to the extent consistent with such exception, the Committee shall
have the authority to make equitable adjustments to the Performance Goals in
recognition of unusual or non-recurring events affecting the Company or any
Subsidiary or the financial statements of the Company or any Subsidiary, in
response to changes in applicable laws or regulations, or to account for items
of gain, loss or expense determined to be extraordinary or unusual in nature or
infrequent in occurrence or related to the disposal of a segment of a business
or related to a change in accounting principles. Awards issued to persons who
are not Covered Employees may take into account any other factors deemed
appropriate by the Committee.

2.31 “Performance Period” means the period selected by the Committee during
which the performance of the Company or any Subsidiary, division or strategic
business unit thereof or any individual is measured for the purpose of
determining the extent to which an Award subject to Performance Goals has been
earned.

2.32 “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions and therefore, the Shares
are subject to a substantial risk of forfeiture. As provided in Section 7, such
restrictions may be based on the passage of time, the achievement of target
levels of performance, or the occurrence of other events as determined by the
Committee.

2.33 “Plan” means the TIBCO Software Inc. 2008 Equity Incentive Plan, as set
forth in this instrument and as hereafter amended from time to time.

2.34 “Restricted Stock” means an Award granted to a Participant pursuant to
Section 7.

2.35 “Restricted Stock Unit” or “RSU” means an Award granted to a Participant
pursuant to Section 8.

2.36 “Retirement” means, in the case of a Non-Employee Director or an Employee a
Termination of Service occurring in accordance with a policy or policies
established by the Company from time to time, provided, however that with
respect to a Consultant, no Termination of Service shall be deemed to be on
account of “Retirement.”

2.37 “Rule 16b-3” means Rule 16b-3 promulgated under the 1934 Act, and any
future regulation amending, supplementing or superseding such regulation.

2.38 “Section 16 Person” means a person who, with respect to the Shares, is
subject to Section 16 of the 1934 Act.

2.39 “Shares” means the shares of common stock of the Company.

2.40 “Stock Appreciation Right” or “SAR” means an Award, granted alone or in
connection with a related Option, that pursuant to Section 6 is designated as an
SAR.

2.41 “Subsequent Option” shall have the meaning set forth in Section 5.8(iii).

 

-5-



--------------------------------------------------------------------------------

2.42 “Subsidiary” means any corporation in an unbroken chain of corporations
beginning with the Company as the corporation at the top of the chain, but only
if each of the corporations below the Company (other than the last corporation
in the unbroken chain) then owns stock possessing fifty percent (50%) or more of
the total combined voting power of all classes of stock in one of the other
corporations in such chain.

2.43 “Tax Obligations” means income tax and social insurance contribution,
payroll tax, payment on account, or other tax-related withholding obligations
and requirements in connection with the Awards, including, without limitation,
(a) all federal, national, state, foreign and local taxes (including the
Participant’s FICA obligation) that are required to be withheld by the Company
or the employing Affiliate or Subsidiary, (b) the Participant’s and, to the
extent required by the Company (or the employing Affiliate or Subsidiary), the
Company’s (or the employing Affiliate or Subsidiary’s) fringe benefit tax
liability, if any, associated with the grant, vesting, exercise or sale of
Shares, and (c) any other Company (or employing Affiliate or Subsidiary) taxes
the responsibility for which the Participant has agreed to bear with respect to
such Award (including the exercise thereof or issuance of Shares thereunder).

2.44 “Termination of Service” means (a) in the case of an Employee, a cessation
of the employee-employer relationship between the Employee and the Company or a
Subsidiary or Affiliate for any reason, including, but not by way of limitation,
a termination by resignation, discharge, death, Disability, Retirement, or the
disaffiliation of a Subsidiary, but excluding any such termination where there
is a simultaneous reemployment by the Company or a Subsidiary or Affiliate;
(b) in the case of a Consultant, a cessation of the service relationship between
the Consultant and the Company or a Subsidiary or Affiliate for any reason,
including, but not by way of limitation, a termination by resignation,
discharge, death, Disability, or the disaffiliation of a Subsidiary or
Affiliate, but excluding any such termination where there is a simultaneous
re-engagement of the consultant by the Company or a Subsidiary or Affiliate; and
(c) in the case of a Non-Employee Director, a cessation of the Director’s
service on the Board for any reason, including, but not by way of limitation, a
termination by resignation, death, Disability, Retirement or non-reelection to
the Board. For the purpose of administering the Plan, Termination of Service
shall be deemed to occur when an Employee is no longer actively employed by the
Company or a Subsidiary or Affiliate and will not be extended by any notice of
termination period or leave period if the Employee is not actively rendering
services during said period.

2.45 “TIBCO Prior Plans” means the Company’s 1996 Stock Option Plan, as amended
and restated, and the Company’s 1998 Director Option Plan, as amended and
restated.

SECTION 3

ADMINISTRATION

3.1 The Committee. The Plan shall be administered by the Committee.

3.2 Authority of the Committee. It shall be the duty of the Committee to
administer the Plan in accordance with the Plan’s provisions. The Committee
shall have all powers and discretion necessary or appropriate to administer the
Plan and to control its operation, including, but not limited to, the power to
(a) determine which Employees, Non-Employee Directors and Consultants shall be

 

-6-



--------------------------------------------------------------------------------

granted Awards, (b) prescribe the terms and conditions of the Awards,
(c) interpret the Plan and the Awards, (d) adopt such procedures and subplans as
are necessary or appropriate to permit participation in the Plan by Employees,
Non-Employee Directors and Consultants who are foreign nationals or employed
outside of the United States, (e) adopt rules and guidelines for the
administration, interpretation and application of the Plan as are consistent
therewith, and (f) interpret, amend or revoke any such rules and guidelines.
Notwithstanding the preceding, the Committee shall not implement an Exchange
Program without the approval of the holders of a majority of the Shares that are
present in person or by proxy and entitled to vote at any Annual or Special
Meeting of Stockholders of the Company.

3.3 Delegation by the Committee. The Committee, on such terms and conditions as
it may provide, may delegate all or any part of its authority and powers under
the Plan to one or more Directors or officers of the Company. Notwithstanding
the foregoing, with respect to Awards that are intended to qualify as
performance-based compensation under Section 162(m) of the Code, the Committee
may not delegate its authority and powers with respect to such Awards if such
delegation would cause the Awards to fail to so qualify. The Committee may
delegate its authority and power under the Plan to one or more officers of the
Company, subject to guidelines prescribed by the Committee, but only with
respect to Participants who are not Section 16 Persons.

3.4 Decisions Binding. All determinations and decisions made by the Committee,
the Board, and any delegate of the Committee pursuant to the provisions of the
Plan shall be final, conclusive, and binding on all persons, and shall be given
the maximum deference permitted by law.

3.5 Restrictions and Legends. The Committee may impose such restrictions on any
Shares delivered pursuant to the Plan as it may deem advisable, including, but
not limited to, restrictions on transfer or restrictions related to applicable
federal securities laws, the requirements of any national securities exchange or
system upon which Shares are then listed or traded, or any blue sky or state
securities laws.

SECTION 4

SHARES SUBJECT TO THE PLAN

4.1 Number of Shares. Subject to adjustment as provided in Section 4.4, the
total number of Shares available for issuance under the Plan shall not exceed
24,000,000. Awards granted under the TIBCO Prior Plans during the period
commencing on April 17, 2008 and ending on July 31, 2008, shall be deducted from
the total number of Shares available for issuance under the Plan.

4.2 Full Value Awards. Any Shares subject to Awards of Restricted Stock,
Restricted Stock Units, and Other Stock-Based Awards granted on or after the
date of the Company’s 2010 Annual Meeting of Stockholders shall be counted
against the numerical limits of Section 4.1 as 1.81 Shares for every one Share
subject thereto. Further, if Shares acquired pursuant to any such Award granted
on or after the date of the Company’s 2010 Annual Meeting of Stockholders are
forfeited or repurchased by the Company and would otherwise return to the Plan
pursuant to Section 4.3, 1.81 times the number of Shares so forfeited or
repurchased shall return to the Plan and shall again become available for
issuance.

 

-7-



--------------------------------------------------------------------------------

4.3 Lapsed Awards. If an Award or an award under either of the TIBCO Prior Plans
is settled in cash, or is cancelled, terminates, expires, or lapses for any
reason, any Shares subject to such Award again shall be available to be the
subject of an Award or award under the Plan. Shares withheld in satisfaction of
Tax Obligations pursuant to Section 12.2 as well as the Shares that represent
payment of the Exercise Price shall cease to be available under the Plan. Shares
that have actually been issued under the Plan under any Award shall not be
returned to the Plan and shall not become available for future distribution
under the Plan; provided, however, that if unvested Shares of Restricted Stock
or Restricted Stock Units or Other Stock-Based Awards are repurchased by the
Company or are forfeited to the Company, such Shares shall become available for
future grant under the Plan. To the extent an Award under the Plan is paid out
in cash rather than Shares, such cash payment shall not result in a reduction of
the number of Shares available for issuance under the Plan. Notwithstanding the
foregoing and, subject to adjustment provided in Section 4.4, the maximum number
of Shares that may be issued upon the exercise of Incentive Stock Options shall
equal the aggregate Share number stated in Section 4.1, plus, to the extent
allowable under Section 422 of the Code, any Shares that become available for
issuance under the Plan under this Section 4.3.

4.4 Adjustments in Awards and Authorized Shares. In the event that any dividend
or other distribution (whether in the form of cash, Shares, other securities, or
other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Shares or other securities of the Company, or other
change in the corporate structure of the Company affecting the Shares such that
an adjustment is determined by the Committee to be appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan, then the Committee shall, in such manner as
it may deem equitable, adjust the number and class of Shares that may be
delivered under the Plan, the number, class, and price of Shares (or other
property or cash) subject to outstanding Awards, and the numerical limits of
Sections 5.1, 6.1, 7.1, 8.1 and 9.2. Notwithstanding the preceding, the number
of Shares subject to any Award always shall be a whole number.

SECTION 5

STOCK OPTIONS

5.1 Grant of Options. An Option represents the right to purchase a Share at an
Exercise Price. Subject to the terms and provisions of the Plan, Options may be
granted to Employees, Non-Employee Directors and Consultants at any time and
from time to time as determined by the Committee. The Committee shall determine
the number of Shares subject to each Award, provided that during any Fiscal
Year, no Participant shall be granted Options (and/or SARs) covering more than a
total of 2,000,000 Shares. Notwithstanding the foregoing, during the Fiscal Year
in which a Participant first becomes an Employee, he or she may be granted
Options (and/or SARs) to purchase up to a total of an additional 2,000,000
Shares. The Committee may grant Incentive Stock Options, Nonqualified Stock
Options, or a combination thereof.

5.2 Award Agreement. All Options shall be evidenced by an Award Agreement that
shall specify the Exercise Price, the date on which the Options will become
exercisable, the expiration date of the Options, the number of Shares, any
conditions to exercise the Options, and such other terms and conditions as the
Committee shall determine. The Award Agreement shall also specify whether the
Options are intended to be Incentive Stock Options or a Nonqualified Stock
Options.

 

-8-



--------------------------------------------------------------------------------

5.3 Exercise Price.

5.3.1 Nonqualified Stock Options. In the case of a Nonqualified Stock Option,
the Exercise Price shall be determined by the Committee, but shall be not less
than one hundred percent (100%) of the Fair Market Value on the Grant Date.

5.3.2 Incentive Stock Options. In the case of an Incentive Stock Option, the
Exercise Price shall be not less than one hundred percent (100%) of the Fair
Market Value on the Grant Date; provided, however, that if on the Grant Date,
the Employee (together with persons whose stock ownership is attributed to the
Employee pursuant to Section 424(d) of the Code) owns stock possessing more than
10% of the total combined voting power of all classes of stock of the Company or
any of its Subsidiaries, the Exercise Price shall be not less than one hundred
and ten percent (110%) of the Fair Market Value on the Grant Date.

5.3.3 Substitute Options. Notwithstanding the provisions of Section 5.3.2, in
the event that the Company or a Subsidiary consummates a transaction described
in Section 424(a) of the Code (e.g., the acquisition of property or stock from
an unrelated corporation), persons who become Employees or Consultants on
account of such transaction may be granted Options in substitution for options
granted by their former employer (or parent company or affiliated company of
such former employer). If such substitute Options are granted, the Committee
consistent with Section 424(a) of the Code, may determine that each such
substitute Options shall have an Exercise Price less than one hundred percent
(100%) of the Fair Market Value on the Grant Date.

5.4 Expiration of Options.

5.4.1 Expiration Dates. Each Option shall terminate no later than the first to
occur of the following events:

(a) The date for termination of the Option set forth in the written Award
Agreement; or

(b) The expiration of seven (7) years from the Grant Date.

5.4.2 Death of Participant. Notwithstanding Section 5.4.1, if a Participant dies
prior to the expiration of his or her Options, the Committee may provide that
his or her Options shall be exercisable for up to twelve (12) months after the
date of death.

5.4.3 Committee Discretion. Subject to the seven and eight-year limits of
Sections 5.4.1 and 5.4.2, the Committee (a) shall provide in each Award
Agreement when each Option expires and becomes unexercisable, and (b) may, after
an Option is granted, extend the maximum term of the Option (subject to
Section 5.7.4 regarding Incentive Stock Options).

5.5 Exercisability of Options. Options granted under the Plan shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall determine. After an Option is granted, the Committee may
accelerate the exercisability of the Option.

 

-9-



--------------------------------------------------------------------------------

5.6 Payment. Options shall be exercised by the Participant giving notice and
following such procedures as the Company (or its designee) may specify from time
to time. Exercise of an Option also requires that the Participant make
arrangements satisfactory to the Company for full payment of the Exercise Price
for the Shares. All exercise notices shall be given in the form and manner
specified by the Company from time to time.

The Exercise Price shall be payable to the Company in full (a) in cash or its
equivalent, or (b) subject to the terms of the applicable Award Agreement, by
tendering previously acquired Shares having an aggregate Fair Market Value at
the time of exercise equal to the total Exercise Price, or (c) by any other
means which the Committee determines to both provide legal consideration for the
Shares and set forth in the applicable Award Agreement, and to be consistent
with the purposes of the Plan.

5.7 Certain Additional Provisions for Incentive Stock Options.

5.7.1 Exercisability. The aggregate Fair Market Value (determined on the Grant
Date(s)) of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by any Employee during any calendar year (under
all plans of the Company and its Subsidiaries) shall not exceed $100,000.

5.7.2 Termination of Service. No Incentive Stock Option may be exercised more
than three (3) months after the Participant’s Termination of Service for any
reason other than Disability or death, unless (a) the Participant dies during
such three-month period, and/or (b) the Award Agreement or the Committee permits
later exercise (in which case the Option instead may be deemed to be a
Nonqualified Stock Option). No Incentive Stock Option may be exercised more than
one (1) year after the Participant’s Termination of Service on account of
Disability, unless (a) the Participant dies during such one-year period, and/or
(b) the Award Agreement or the Committee permit later exercise (in which case
the option instead may be deemed to be a Nonqualified Stock Option).

5.7.3 Employees Only. Incentive Stock Options may be granted only to persons who
are employees of the Company or a Subsidiary on the Grant Date.

5.7.4 Expiration. No Incentive Stock Option may be exercised after the
expiration of seven (7) years from the Grant Date; provided, however, that if
the Option is granted to an Employee who, together with persons whose stock
ownership is attributed to the Employee pursuant to Section 424(d) of the Code,
owns stock possessing more than 10% of the total combined voting power of all
classes of the stock of the Company or any of its Subsidiaries, the Option may
not be exercised after the expiration of five (5) years from the Grant Date.

SECTION 6

STOCK APPRECIATION RIGHTS

6.1 Grant of SARs. A SAR represents the right with respect to a Share to receive
a payment, in cash, Shares, or both (as determined by the Committee), with a
value equal to the excess of Fair Market Value on the date of exercise (or, if
so specified in the Award Agreement, on the date

 

-10-



--------------------------------------------------------------------------------

immediately preceding the date of exercise) over the Award’s Grant Price.
Subject to the terms and conditions of the Plan, a SAR may be granted to
Employees, Non-Employee Directors and Consultants at any time and from time to
time as shall be determined by the Committee.

6.1.1 Number of Shares. The Committee shall determine the number of SARs, if
any, granted to any Participant, provided that during any Fiscal Year, no
Participant shall be granted SARs (and/or Options) covering more than a total of
2,000,000 Shares. Notwithstanding the foregoing, during the Fiscal Year in which
a Participant first becomes an Employee, he or she may be granted SARs (and/or
Options) covering up to a total of an additional 2,000,000 Shares.

6.1.2 Exercise Price and Other Terms. The Committee, subject to the provisions
of the Plan, shall determine the terms and conditions of SARs granted under the
Plan. The Exercise Price of each SAR shall be determined by the Committee but
shall not be less than one hundred percent (100%) of the Fair Market Value on
the Grant Date. After a SAR is granted, the Committee may accelerate the
exercisability of the SAR.

6.2 SAR Agreement. Each SAR grant shall be evidenced by an Award Agreement that
shall specify the exercise price, the term of the SAR, the conditions of
exercise, and such other terms and conditions as the Committee shall determine.

6.3 Expiration of SARs. A SAR granted under the Plan shall expire upon the date
determined by the Committee and set forth in the Award Agreement.
Notwithstanding the foregoing, the rules of Section 5.4 also shall apply to
SARs.

SECTION 7

RESTRICTED STOCK

7.1 Grant of Restricted Stock. Restricted Stock are Shares that are awarded to a
Participant and that during the Restricted Period are forfeitable to the Company
upon such conditions as set forth in the applicable Award Agreement. Subject to
the terms and provisions of the Plan, the Committee, at any time and from time
to time, may grant Shares of Restricted Stock to Employees, Non-Employee
Directors and Consultants as the Committee shall determine. The Committee shall
determine the number of Shares, if any, to be granted to each Participant,
provided that during any Fiscal Year, no Participant shall receive more than a
total of 700,000 Shares of Restricted Stock (and/or Restricted Stock Units).
Notwithstanding the foregoing, during the Fiscal Year in which a Participant
first becomes an Employee, he or she may be granted up to a total of an
additional 700,000 Shares of Restricted Stock (and/or Restricted Stock Units).

7.2 Restricted Stock Agreement. Each Award of Restricted Stock shall be
evidenced by an Award Agreement that shall specify the Period of Restriction,
the number of Shares granted, and such other terms and conditions as the
Committee shall determine. After an Award of Restricted Stock has been made, the
Committee may waive all or any part of the applicable Period of Restriction.

7.3 Other Restrictions. The Committee may impose such other restrictions on
Shares of Restricted Stock as it may deem advisable or appropriate, in
accordance with this Section 7.3.

 

-11-



--------------------------------------------------------------------------------

7.3.1 General Restrictions. The Committee may set restrictions based upon
continued employment or service with the Company and its Subsidiaries, the
achievement of specific performance objectives (Company-wide, departmental, or
individual), applicable federal or state securities laws, or any other basis
determined by the Committee.

7.3.2 Section 162(m) Performance Restrictions. For purposes of qualifying grants
of Restricted Stock as “performance-based compensation” under Section 162(m) of
the Code, the Committee may set restrictions based upon the achievement of
Performance Goals. The Performance Goals shall be set by the Committee on or
before the latest date permissible to enable the Restricted Stock to qualify as
“performance-based compensation” under Section 162(m) of the Code. In granting
Restricted Stock which is intended to qualify under Section 162(m) of the Code,
the Committee shall follow any procedures determined by it from time to time to
be necessary or appropriate to ensure qualification of the Restricted Stock
under Section 162(m) of the Code (e.g., in determining the Performance Goals).

7.4 Voting Rights. During the Period of Restriction, Participants holding Shares
of Restricted Stock granted hereunder may exercise full voting rights with
respect to those Shares, unless the Committee determines otherwise.

7.5 Dividends and Other Distributions. During the Period of Restriction,
Participants holding Shares of Restricted Stock shall be entitled to receive all
dividends and other distributions paid with respect to such Shares unless
otherwise provided in the Award Agreement. Any such dividends or distribution
shall be subject to the same restrictions on transferability and forfeitability
as the Shares of Restricted Stock with respect to which they were paid, unless
otherwise provided in the Award Agreement. The Company may require such
dividends or other distributions be deposited with the Company until such time
as the restrictions on transferability of the corresponding Shares of Restricted
Stock lapse.

SECTION 8

RESTRICTED STOCK UNITS

8.1 Grant of RSUs. Restricted Stock Units represent the right to receive Shares,
cash, or both (as determined by the Committee) upon satisfaction of such
conditions as set forth in the applicable Award agreement. Restricted Stock
Units may be granted to Employees, Non-Employee Directors and Consultants at any
time and from time to time, as shall be determined by the Committee. The
Committee shall determine the number of Restricted Stock Units, if any, granted
to each Participant, provided that during any Fiscal Year, no Participant shall
be granted more than a total of 700,000 Restricted Stock Units (and/or Shares of
Restricted Stock). Notwithstanding the foregoing, during the Fiscal Year in
which a Participant first becomes an Employee, he or she may be granted up to a
total of an additional 700,000 Restricted Stock Units (and/or Shares of
Restricted Stock).

8.2 RSU Agreement. Each Award of Restricted Stock Units shall be evidenced by an
Award Agreement that shall specify any vesting conditions and/or performance
objectives, the number of Restricted Stock Units granted, and such other terms
and conditions as the Committee shall determine. After an Award of Restricted
Stock Units has been granted, the Committee may

 

-12-



--------------------------------------------------------------------------------

waive any vesting or performance conditions. Except as provided in the
applicable Award agreement, a Participant shall have with respect to such
Restricted Stock Units none of the rights of a holder of Shares unless and until
Shares are actually delivered in satisfaction of such Restricted Stock Units.

8.3 Section 162(m) Performance Objectives. For purposes of qualifying grants of
Restricted Stock Units as “performance-based compensation” under Section 162(m)
of the Code, the Committee may determine that the performance objectives
applicable to Restricted Stock Units shall be based on the achievement of
Performance Goals. The Performance Goals shall be set by the Committee on or
before the latest date permissible to enable the Restricted Stock Units to
qualify as “performance-based compensation” under Section 162(m) of the Code. In
granting Restricted Stock Units that are intended to qualify under
Section 162(m) of the Code, the Committee shall follow any procedures determined
by it from time to time to be necessary or appropriate to ensure qualification
of the Restricted Stock Units under Section 162(m) of the Code (e.g., in
determining the Performance Goals).

SECTION 9

OTHER STOCK-BASED OR CASH-BASED AWARDS

9.1 Grant of Other Stock-Based or Cash-Based Awards. The Committee is authorized
to grant Awards to Participants in the form of Other Stock-Based Awards or Other
Cash-Based Awards, as deemed by the Committee to be consistent with the purposes
of the Plan. The Committee shall determine the terms and conditions of such
Awards, consistent with the terms of the Plan, at the date of grant or
thereafter, including the Performance Goals and Performance Periods. Shares or
other securities or property delivered pursuant to an Award in the nature of a
purchase right granted under this Section 9.1 shall be purchased for such
consideration, paid for at such times, by such methods, and in such forms,
including, without limitation, Shares, other Awards, or other property, as the
Committee shall determine, subject to any required corporate action.

9.2 General Restrictions. With respect to a Participant, (i) the maximum value
of the Other Cash-Based Awards that may be granted to any Participant during any
Fiscal Year is $10,000,000, and (ii) the maximum number of Shares that any
Participant may be granted during any Fiscal Year with respect to Other
Stock-Based Awards is 2,000,000 Shares. No payment shall be made to a Covered
Employee prior to the certification by the Committee that the Performance Goals
have been attained. The Committee may establish such other rules applicable to
the Other Stock- or Cash-Based Awards to the extent not inconsistent with
Section 162(m) of the Code. Payments earned in respect of any Cash-Based Award
may be decreased or, with respect to any grantee who is not a Covered Employee,
increased by the Committee based on such factors as the Committee deems
appropriate.

SECTION 10

GENERAL PROVISIONS

10.1 Impact of Change of Control on Options, SARs, Restricted Stock Awards,
Restricted Stock Unit Awards and Other Stock-Based Awards. Notwithstanding any
other provision of the Plan or the terms of any Award of Options, SARs,
Restricted Stock, RSUs and Other Stock-Based

 

-13-



--------------------------------------------------------------------------------

Awards, upon a Change of Control, in the event that Awards of Options, SARs,
Restricted Stock, RSUs and Other Stock-Based Awards are not assumed by the
successor corporation or its parent or a subsidiary pursuant to Section 10.3
below, then (a) Options and Stock Appreciation Rights outstanding as of the date
of the Change of Control shall become fully vested and exercisable,
(b) Restricted Stock Awards and Restricted Stock Unit Awards shall become fully
vested and free of any restrictions (including, without limitation, any
performance vesting criteria), and (c) the restrictions and other conditions
applicable to any Other Stock-Based Awards or any other Awards shall lapse, and
such Other Stock-Based Awards or such other Awards shall become free of all
restrictions, limitations or conditions and become fully vested in full or part
and transferable to the full extent of the original grant, subject in each case
to any terms and conditions, if any, contained in the Award Agreement evidencing
such Award, including but not limited to a condition that such treatment will
apply only if the Participant remains employed on the effective date of the
Change of Control or has incurred an involuntary termination of employment
without cause on account of the Change of Control, as determined by the
Committee in its sole discretion, within a period of up to 3 months prior to the
effective date of the Change of Control. Notwithstanding any other provision of
the Plan, the Committee, in its discretion, may determine that, upon the
occurrence of a Change of Control, each outstanding Award shall be fully vested
and terminate within a specified number of days after notice to the Participant,
and such Participant shall receive, with respect to each Share subject to any
such Award of Restricted Stock, RSU and Other Stock-Based Awards, an amount
equal to the Fair Market Value immediately prior to the occurrence of such
Change of Control, or with respect to any such Award of Options or SARs, the
amount equal to the Fair Market Value immediately prior to the occurrence of
such Change of Control over the exercise price per share of such Option and/or
SAR; such amount in either case to be payable in cash, in one or more kinds of
stock or property (including the stock or property, if any, payable in the
transaction) or in a combination thereof, as the Committee, in its discretion,
shall determine.

10.2 Impact of Change of Control on Other Cash-Based Awards. Notwithstanding any
other provision of the Plan, the terms of any Other Cash-Based Award may provide
in the Award Agreement evidencing the Award that, upon a Change of Control, in
the event that the Other Cash-Based Awards are not assumed by the successor
corporation or its parent or a subsidiary, (a) a pro rata portion of the Other
Cash-Based Awards shall be considered to be earned and payable based on the
portion of the Other Cash-Based Award Performance Period completed as of the
date of the Change of Control and based on performance to such date, or if
performance to such date is not determinable, based on target performance.

10.3 Assumption of Options, SARs, Restricted Stock Awards, Restricted Stock Unit
Awards, and Other Stock-Based Awards Upon Change of Control. In the event of a
Change of Control, the successor company may assume or substitute for an Option,
SAR, Restricted Stock Award, Restricted Stock Unit Award, or Other Stock-Based
Award. For the purposes of this Section 10.3, an Award of Option, SARs,
Restricted Stock, RSUs, or Other Stock-Based Award shall be considered assumed
or substituted for if following the Change of Control the award confers the
right to purchase or receive, for each Share subject to the Option, SAR,
Restricted Stock Award, Restricted Stock Unit Award, or Other Stock-Based Award
immediately prior to the Change of Control, the consideration (whether stock,
cash or other securities or property) received in the transaction constituting a
Change of Control by holders of Shares for each Share held on the effective date
of such transaction (and if holders were offered a choice of consideration, the
type of

 

-14-



--------------------------------------------------------------------------------

consideration chosen by the holders of a majority of the outstanding shares);
provided, however, that if such consideration received in the transaction
constituting a Change of Control is not solely common stock of the successor
company, the Committee may, with the consent of the successor company, provide
that the consideration to be received upon the exercise or vesting of an Option,
Stock Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award,
or Other Stock-Based Award, for each Share subject thereto, will be solely
common stock of the successor company substantially equal in fair market value
to the per share consideration received by holders of Shares in the transaction
constituting a Change of Control. The determination of such substantial equality
of value of consideration shall be made by the Committee in its sole discretion
and its determination shall be conclusive and binding. Notwithstanding the
foregoing, unless the applicable Award Agreement expressly provides that the
provisions of this sentence shall not apply to the Award, in the event of an
involuntary termination of a Participant’s employment without Cause by such
successor company within 24 months of the date of a Change of Control, each
Award held by such Participant at the time of the Change of Control shall be
accelerated as described in Section 10.1. For the purposes of this Section 10.3,
if “Cause” has not been defined in any applicable Award Agreement, “Cause” shall
mean (i) an act of fraud or personal dishonesty undertaken by a Participant in
connection with the Participant’s responsibilities as an employee that is
intended to result in substantial gain or personal enrichment of the Participant
at the expense of the Company, (ii) a Participant’s conviction of, or plea of
nolo contendere to, a felony, (iii) a Participant’s gross misconduct in
connection with the performance or failure of performance of a material
component of the Participant’s responsibilities as an employee that is
materially injurious to the Company, or (iv) a Participant’s continued
substantial violations of his or her employment duties after the Participant has
received a written demand for performance from the Company which specifically
sets forth the factual basis for the Company’s belief that the Participant has
not substantially performed such duties.

10.4 Deferrals. The Committee may permit a Participant to defer receipt of the
payment of cash or the delivery of Shares that otherwise would be due to such
Participant under an Award. Any such deferral elections shall be subject to such
rules and procedures as shall be determined by the Committee.

10.5 No Effect on Employment or Service. Nothing in the Plan shall interfere
with or limit in any way the right of the Company or a Subsidiary to terminate
any Participant’s employment or service at any time, with or without cause,
subject to compliance with local law. For purposes of the Plan, transfer of
employment of a Participant between the Company and any one of its Subsidiaries
(or between Subsidiaries) shall not be deemed a Termination of Service.

10.6 Cancellation and Rescission of Awards. The following provisions of this
Section 10.6 shall apply to Awards granted to individuals who are, were or
become Section 16 Persons. The Committee or the Board may cancel, rescind,
forfeit, suspend or otherwise limit or restrict any unexpired Award at any time
if the Section 16 Person engages in “Detrimental Activity” (as defined below).
Furthermore, in the event a Section 16 Person engages in Detrimental Activity at
any time prior to or during the six months after any exercise of an Award, lapse
of a restriction under an Award or delivery of Common Stock pursuant to an
Award, such exercise, lapse or delivery may be rescinded until the later of
(i) two years after such exercise, lapse or delivery or (ii) two years after
such Detrimental Activity. Upon such rescission, the Company at its sole option
may require

 

-15-



--------------------------------------------------------------------------------

the Section 16 Person to (i) deliver and transfer to the Company the shares of
Stock received by the Section 16 Person upon such exercise, lapse or delivery,
(ii) pay to the Company an amount equal to any realized gain received by the
Section 16 Person from such exercise, lapse or delivery, (iii) pay to the
Company an amount equal to the market price (as of the exercise, lapse or
delivery date) of the Stock acquired upon such exercise, lapse or delivery minus
the respective price paid upon exercise, lapse or delivery, if applicable or
(iv) pay the Company an amount equal to any cash awarded with respect to an
Award. The Company shall be entitled to set-off any such amount owed to the
Company against any amount owed to the Section 16 Person by the Company. As used
in this Section 10.6, “Detrimental Activity” shall include: (i) the failure to
comply with any term set forth in the Company’s Employment Agreement; (ii) any
activity that results in termination of the Section 16 Officer’s employment for
Cause; or (iii) the Section 16 Person being convicted of, or entering a guilty
plea with respect to a crime connected with the Company.

10.7 Participation. No Employee or Consultant shall have the right to be
selected to receive an Award under this Plan, or, having been so selected, to be
selected to receive a future Award.

10.8 Successors. All obligations of the Company under the Plan, with respect to
Awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.

10.9 Beneficiary Designations. If permitted by the Committee, a Participant
under the Plan may name a beneficiary or beneficiaries to whom any vested but
unpaid Award shall be paid in the event of the Participant’s death. Each such
designation shall revoke all prior designations by the Participant and shall be
effective only if given in a form and manner acceptable to the Committee. In the
absence of any such designation, any vested benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate and, subject to
the terms of the Plan and of the applicable Award Agreement, any unexercised
vested Award may be exercised by the administrator or executor of the
Participant’s estate.

10.10 Limited Transferability of Awards. No Award granted under the Plan may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will, by the laws of descent and distribution, to a Participant’s
spouse, former spouse or dependent pursuant to a court-approved domestic
relations order which relates to the provision of child support, alimony
payments or marital property rights or to the limited extent provided in this
Section 10.10. All rights with respect to an Award granted to a Participant
shall be available during his or her lifetime only to the Participant.
Notwithstanding the foregoing, the Participant may, in a manner specified by the
Committee, if the Committee so permits, transfer an Award by bona fide gift and
not for any consideration, to (i) a member or members of the Participant’s
immediate family, (ii) a trust established for the exclusive benefit of the
Participant and/or member(s) of the Participant’s immediate family, (iii) a
partnership, limited liability company or other entity whose only partners or
members are the Participant and/or member(s) of the Participant’s immediate
family, or (iv) a foundation in which the Participant and/or member(s) of the
Participant’s immediate family control the management of the foundation’s
assets. Any such transfer shall be made in accordance with such procedures as
the Committee may specify from time to time.

 

-16-



--------------------------------------------------------------------------------

10.11 No Rights as Stockholder. Except to the limited extent provided in
Sections 7.4 and 7.5, no Participant (nor any beneficiary) shall have any of the
rights or privileges of a stockholder of the Company with respect to any Shares
issuable pursuant to an Award (or exercise thereof), unless and until
certificates representing such Shares shall have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
the Participant (or beneficiary).

SECTION 11

AMENDMENT, TERMINATION, AND DURATION

11.1 Amendment, Suspension, or Termination. The Board may amend, suspend or
terminate the Plan, or any part thereof, at any time and for any reason. The
amendment, suspension, or termination of the Plan shall not, without the consent
of the Participant, alter or impair any rights or obligations under any Award
theretofore granted to such Participant. No Award may be granted during any
period of suspension or after termination of the Plan.

11.2 Duration of the Plan. The Plan shall be effective as of August 1, 2008,
and, subject to Section 11.1, shall remain in effect thereafter. However,
without further stockholder approval, no Incentive Stock Option may be granted
under the Plan after August 1, 2018.

SECTION 12

TAX WITHHOLDING

12.1 Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), the Company shall have the power and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, national, foreign, state, and
local taxes (including the Participant’s FICA, income tax, national insurance,
social insurance, payment on account, payroll taxes or other tax-related
withholding or similar insurance or tax obligations) required to be withheld
with respect to such Award (or exercise thereof).

12.2 Withholding Arrangements. The Committee, pursuant to such procedures as it
may specify from time to time, may permit a Participant to satisfy his or her
Tax Obligations, in whole or in part by (a) electing to have the Company
withhold otherwise deliverable Shares, or (b) delivering to the Company
already-owned Shares having a Fair Market Value equal to the amount required to
be withheld or remitted. The amount of the Tax Obligations shall be deemed to
include any amount which the Committee agrees may be withheld at the time the
election is made, not to exceed the amount determined by using the maximum
federal, state or local marginal income tax rates applicable to the Participant
or the Company, as applicable, with respect to the Award on the date that the
amount of tax or social insurance liability to be withheld or remitted is to be
determined. The Fair Market Value of the Shares to be withheld or delivered
shall be determined as of the date that the Tax Obligations are required to be
withheld or remitted, or (c) by any other procedures set forth in the applicable
Award Agreement.

 

-17-



--------------------------------------------------------------------------------

SECTION 13

LEGAL CONSTRUCTION

13.1 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

13.2 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

13.3 Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

13.4 Securities Law Compliance. With respect to Section 16 Persons, transactions
under this Plan are intended to qualify for the exemption provided by Rule
16b-3. To the extent any provision of the Plan, Award Agreement or action by the
Committee fails to so comply, it shall be deemed null and void, to the extent
permitted by law and deemed advisable or appropriate by the Committee.

13.5 Code Section 409A. Unless otherwise specifically determined by the
Committee, the Committee shall comply with Code Section 409A in establishing the
rules and procedures applicable to deferrals in accordance with Section 10.4 and
taking or permitting such other actions under the terms of the Plan that
otherwise would result in a deferral of compensation subject to Code
Section 409A.

13.6 Governing Law. The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of Delaware (with the
exception of its conflict of laws provisions).

13.7 Captions. Captions are provided herein for convenience only, and shall not
serve as a basis for interpretation or construction of the Plan.

 

-18-